EXHIBIT (a)(1)(i) BLACKROCK PREFERRED PARTNERS LLC 100 Bellevue Parkway Wilmington, Delaware 19809 OFFER TO PURCHASE SUMMARY TERM SHEET THIS SUMMARY HIGHLIGHTS CERTAIN INFORMATION IN THE OFFER TO PURCHASE. TO UNDERSTAND THE OFFER FULLY AND FOR A MORE COMPLETE DESCRIPTION OF THE TERMS OF THE OFFER, YOU SHOULD CAREFULLY READ THIS ENTIRE OFFER TO PURCHASE AND THE RELATED LETTER OF TRANSMITTAL FOR THE FUND. WE HAVE INCLUDED SECTION REFERENCES TO THE OFFER TO PURCHASE TO DIRECT YOU TO A MORE COMPLETE DESCRIPTION OF THE TOPICS IN THIS SUMMARY. The table below sets forth a number of important dates related to this tender offer. Please refer to this table as you read this document. Capitalized terms used, but not defined, in this table bear the meanings given to them later in the Offer to Purchase. Date Name of Date Definition May 31, 2012* Prior NAV Calculation Date The last date before the commencement date for this Offer for which the Fund completed the calculation of its net asset value May 1, 2012 & June 1, 2012 Prior Two Admission Dates The last two dates before the commencement date for this Offer as of which Units were sold June 27, 2012 Commencement Date The date as of which the Offer commenced July 27, 2012, 4:00 p.m. Initial Expiration Date The date and time by which each Member desiring to tender Units for repurchase must provide proper notice to the Fund, and the date and time upon which Members’ rights to withdraw tendered Units expire July 27, 2012, 4:00 p.m.** Expiration Date The later to occur of the Initial Expiration Date and the latest date (if any) subsequently designated by the Fund, in any properly authorized extension of the Offer, by which Members may tender their Units; also the date and time upon which Members’ rights to withdraw tendered Units expire August 23, 2012** Acceptance Deadline Date by which the Fund must accept your Units for payment, if not accepted earlier September 28, 2012** Valuation Date Date as of which the net asset value of Units is calculated for purposes of determining the proceeds due to Members whose Units have been accepted for repurchase November 13, 2012 ** Anticipated Initial Payment Date Date by which approximately 90% of the amount required to be paid under the Repurchase Instrument received in this Offer is generally expected to be paid December 27, 2012*** Anticipated Secondary Payment Date Date by which the balance due under the Repurchase Instrument received in this Offer is generally expected to be paid Date Name of Date Definition March 31, 2013 Fiscal Year-End Date The last day of the fiscal year during which the Valuation Date occurs; any balance due under the Repurchase Instrument received in this Offer is due promptly after the completion of the Fund’s annual audit for this fiscal year * The value of your Units will likely change between the time the Fund’s net asset value was most recently calculated (May 31, 2012) and the Valuation Date (September 28, 2012). The Fund calculates its net asset value as of the close of business on the last Business Day of each calendar month, within approximately 25 calendar days after the last Business Day of such month, and at such other times as the Board may determine. Members desiring to obtain the Fund’s most recently calculated net asset value may contact the Fund’s Administrator at 1-866-211-4521. ** Subject to change in the event that the Fund properly authorizes an extension of time during which the Offer is pending. *** Subject to change in the event that the Fund properly authorizes an extension of time during which the Offer is pending. The Initial Payment Date will be the later of (i) any Business Day that is within 45 days after the Valuation Date, or (ii) if the Fund has requested withdrawals of its capital from any Portfolio Funds in order to fund the repurchase of Units, within ten Business Days after the Fund has received at least 90% of the aggregate amount withdrawn from the Portfolio Funds. Any balance due under the Repurchase Instrument is subject to adjustment as a result of any corrections to the Fund’s net asset value as of the Valuation Date, and the Board has discretion to hold back any amount of the balance due under the Repurchase Instrument received in the this Offer, but not longer than until promptly after the completion of the annual audit of the Fund’s financial statements for the fiscal year in which the repurchase is effected, which is the fiscal year ended March 31, 2013.  WHAT SECURITIES IS BLACKROCK PREFERRED PARTNERS LLC OFFERING
